Citation Nr: 1241445	
Decision Date: 12/04/12    Archive Date: 12/12/12

DOCKET NO. 09-34 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD), to include generalized anxiety disorder and major depression. 

2. Entitlement to service connection for a gastrointestinal disorder, to include duodenal ulcer, an esophageal stricture, gastritis, and gastroesophageal reflux disease (GERD). 

3. Entitlement to service connection for hypertension. 


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D. Schechter, Counsel 


INTRODUCTION

The Veteran served on active military duty from January 1954 to January 1955.

The appeal comes before the Board of Veterans' Appeals (Board) from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Board remanded the case in March 2012 for additional development, and it now returns to the Board for further review. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012). 38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The weight of competent and probative evidence of record preponderates against the Veteran having a current psychiatric disorder other than PTSD, to include generalized anxiety disorder and major depression.

2. The weight of competent and probative evidence of record preponderates against the Veteran having developed a gastrointestinal disorder, to include duodenal ulcer, an esophageal stricture, gastritis, and GERD, in service, and is against any such gastrointestinal disorder otherwise being causally related to service.

3. The weight of competent and probative evidence of record preponderates against the Veteran having developed hypertension in service or to a disabling degree within the first post-service year, and is against the Veteran's hypertension otherwise being causally related to service. 


CONCLUSIONS OF LAW

1. The criteria for service connection for an acquired psychiatric disorder other than PTSD, to include generalized anxiety disorder and major depression, are not met. 38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.303 (2012).

2. The criteria for service connection for a gastrointestinal disorder, to include duodenal ulcer, an esophageal stricture, gastritis, and GERD, are not met. 38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.303 (2012).

3. The criteria for service connection for hypertension are not met. 38 U.S.C.A. §§ 1101, 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative (however, the Veteran in this case is pro se, or representing himself) of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1). This notice must be provided prior to an initial decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). In addition, the decision of the U.S. Court of Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date. 

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Supplemental Statement of the Case (SOC) or Supplemental Statement of the Case (SSOC). Where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial. Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis. Shinseki v. Sanders, 129 S. Ct. 1696 (2009). In this case, the appellant has not demonstrated any prejudicial or harmful error in VCAA notice, nor, as discussed herein, has the Board identified any. 

VA has fulfilled the above requirements in this case for the claims for service connection for an acquired psychiatric disorder other than PTSD, to include generalized anxiety disorder and major depression; a gastrointestinal disorder, to include duodenal ulcer, an esophageal stricture, gastritis, and GERD; and hypertension. A VCAA notice letter was sent in August 2008. This letter addressed the claims adjudicated herein, prior to the RO's initial adjudication of the claims by the appealed December 2008 decision. The Board finds that this VCAA letter adequately addressed the evidence required to support the claims. 

The VCAA letter informed the Veteran of the notice and duty-to-assist provisions of the VCAA, of the bases of review, and of the information and evidence necessary to substantiate the claims. He was also told by this letter that it was ultimately his responsibility to see that pertinent evidence not in Federal possession is obtained. The VCAA letter also provided Dingess-type notice as to potential downstream issues of disability rating and effective date. To whatever extent Dingess-type notice may have been deficient in this case, such deficiency would be harmless and moot, because the claims for service connection herein adjudicated are herein denied. 

The August 2008 VCAA letters requested that the Veteran advise of any VA and private medical sources of evidence pertinent to his claims, and that he provide necessary authorization to obtain those records. They also requested evidence and information about treatment after service, in support of the claims. Based on information provided by the Veteran, post-service treatment records were obtained from VA sources. Medical records from indicated sources were sought, and all records received were associated with the claims file. As discussed infra, some asserted records were not found, including asserted records of hospitalization at the Chicago VA Medical Center at some point in 1957 or 1958. The Board finds that efforts to obtain such records were exhaustive, with no reasonable possibility of their being obtained in furtherance of the claims on appeal. The Board further notes that the likelihood this asserted hospitalization, and hence of the records of hospitalization, is cast into considerable doubt by the absence of reliability of the Veteran as a historian, as discussed infra. 

The record reflects that some service treatment records may be absent from the claims file, based on assertions of the Veteran of having been treated for hypertension in 1954 and of having been treated by a psychiatrist in service and having been hospitalized in service. The record reflects that service treatment and examination records were obtained and associated with the claims file in January 1956. The RO nonetheless made additional efforts in 2009 and 2010 to obtain from official sources any additional service treatment records or service hospitalization records that may be available. An official response in February 2010 was to the effect that any such records if they were then held by the National Personnel Records Center (NPRC) would have been destroyed by the NPRC fire in 1973. Because service treatment records had already been associated with the Veteran's claims file in 1958, the Board concludes that such records could not have been subsequently destroyed by the NPRC fire in 1973. 

When a Veteran's records have been destroyed, the VA has an obligation to search for alternative records which support the veteran's case. See Cuevas v. Principi, 3 Vet. App. 542 (1992); O'Hare v. Derwinski, 1 Vet. App. 365 (1991). Moreover, although there is a lack of service medical records, or for that matter, service personnel records, VA regulations provide that service connection may be shown through other evidence. Smith v. Derwinski, 2 Vet. App. 147 (1992); 38 C.F.R. § 3.303(a) (1994). This evidence may be private medical records showing treatment of the claimed disability, fellow service personnel statements, personal testimony, etcetera. The evidence may also be statements provided by accredited military experts. 

Based on the February 2010 official response, efforts to obtain additional service records were exhausted, and any further efforts to obtain such records from official sources would be futile. The Veteran in responses in the course of appeal informed that he had no additional records to submit. The Board is satisfied that VA requirements with regard to lost or destroyed service records have been met, and that any further such efforts would be futile. Cuevas; O'Hare; Smith. 

The RO also appropriately sought records underlying any Social Security Administration (SSA) adjudications, based on the Veteran's assertions of receipt of SSA disability benefits. Murincsak v. Derwinski, 2 Vet. App. 363, 370, 372 (1992).
SSA records were previously obtained and associated with the claims file, but these reflected a denial of disability benefits, and hence SSA records were again sought. The additional request produced an SSA reply in April 2012 that there were no medical records of the Veteran on file. 

The Veteran was appropriately informed of records obtained, including by the appealed rating decision and by a SOC and SSOC, most recently in October 2012. He was thus, by implication or explicitly, also informed of records not obtained. He was also adequately informed of the importance of obtaining all relevant records, and of his ultimate responsibility to see that records are obtained in furtherance of his claims. He was also provided the appropriate opportunity to respond. By an October 2012 submission he expressly waived any additional time or opportunity to respond. In the absence of any report or indication of additional records not yet obtained or appropriately sought relevant to the appealed claims that present a reasonable possibility of being obtained, VA need not assist the Veteran in soliciting any additional records and need not seek to obtain any for association with the claims file prior to the Board's adjudication of the claims adjudicated herein. 

As delineated in 38 C.F.R. § 3.159(c)(4), a VA examination to address the question of etiology as related to service is required when a veteran presents a claim for service connection in which there was a pertinent event, injury, or disease in service; there is evidence of current disability; the medical evidence of record does not contain sufficient competent medical evidence to decide the claim; and the veteran indicates that the claimed disability or symptoms may be associated with service. See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Regarding the appealed claims, the Veteran was afforded new VA examinations in June and July of 2012 for compensation purposes addressing the medical questions of etiology including as related to service, with due consideration of past records, the Veteran's medical and self-reported lay history, and clinical findings. The examinations sufficiently addressed, to the extent required for the Board's adjudication, the medical questions of diagnosis and causation as raised in this case for the Veteran's claimed acquired psychiatric disorder other than PTSD, to include generalized anxiety disorder and major depression; a gastrointestinal disorder, to include duodenal ulcer, an esophageal stricture, gastritis, and GERD; and hypertension. The examiners supported their conclusions with analyses based on relevant evidence presented in this case, to include based on review of the record, inclusive of past examination and clinical findings and lay statements, and clinical examination. These medical reports with their relevant findings, analyses, and conclusions, in turn allow for the Board's adjudication inclusive of weighing these examinations and their findings and conclusions against contrary evidence. Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007). The Board further finds that these June and July of 2012 examinations, taken together with the balance of medical and non-medical evidence of record, provide sufficient detail and sufficient medical evidence and findings, as discussed in more detail infra, to allow for appropriate Board adjudication of the claims adjudicated herein. 38 C.F.R. § 4.2 (2011); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

No further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims adjudicated herein. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, supra. 

Any VA development assistance duty under the VCAA to seek to obtain indicated pertinent records has been fulfilled. The Veteran has not presented any avenues of evidentiary development presenting a reasonable possibility of furthering the claims which the RO has not pursued by query. Hence, the case presents no reasonable possibility that additional evidentiary requests would further the claims being decided herein. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159. 

The Veteran has addressed his claims by submitted statements. There has been no expressed indication that the Veteran desires a further opportunity to address his claims adjudicated herein. 

In summary, in this case, with regard to the service connection claims herein adjudicated, the Board finds that any error in notice and development assistance cannot "reasonably affect the outcome of the case," and hence will not affect "the essential fairness of the [adjudication]" for the service connection claims at issue on appeal. See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Mayfield v. Nicholson, 19 Vet. App. 103 (2005). 

The Board also finds that the development required by the Board's March 2012 remand has been substantially fulfilled. This included affording the Veteran additional opportunity to submit evidence or argument in furtherance of his claims, and asking him to identify any additional records of treatment or examination; requesting from the SSA records underlying any adjudication following November 1, 1998 (when records were last received from the SSA); and affording the Veteran additional VA examinations addressing the Veteran's claimed disabilities and questions of etiology related to service; all followed by RO or AMC (Appeals Management Center) readjudication of the claim. The Board finds that all this development was substantially accomplished, as required by Stegall v. West, 11 Vet. App. 268 (1998). D'Aries v. Peake, 22 Vet. App. 97 (2008).

In view of the foregoing, the Board finds that all notification and development actions needed to render a decision on the Veteran's claims on appeal herein adjudicated have been accomplished. 


II. General Laws and Regulations Governing Claims for Service Connection

Service connection may be granted for a disability resulting from injury or disease incurred in or aggravated by active service. 38 U.S.C.A. § 1110 (West 2002 & Supp. 2012); 38 C.F.R. § 3.303 (2012). 

With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b). For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic." When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity. Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. Id. 

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptoms after service is required for service connection. 38 C.F.R. § 3.303(b). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service. Watson v. Brown, 4 Vet. App. 309, 314 (1993).

Certain chronic diseases, inclusive of cardiovascular renal diseases (which include hypertension), may be presumed to have been incurred during active military service if it is manifest to a degree of 10 percent within the first year following active service. 38 U.S.C.A. §§ 1101, 1110, 1137, 1112 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.307, 3.309 (2012).

While medical evidence may be required to address questions of diagnosis or causation specifically requiring medical expertise, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability which may reasonably be observed by laypersons. See 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence). See also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009) ("in some cases, lay evidence will be competent and credible evidence of etiology"). 

It is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in doing so, the Board may accept one medical opinion and reject others. Evans v. West, 12 Vet. App. 22, 30 (1998). The Board cannot make its own independent medical determination, and it must have plausible reasons, based upon medical evidence in the record, for favoring one medical opinion over another. Evans; Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible. See Layno v. Brown, 6 Vet. App. 465, 469 (1994), distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). Additionally, a medical opinion based on an inaccurate factual premise is not probative. Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

The Federal Circuit Court has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."). 


III. Claims for Service Connection for an Acquired Psychiatric Disorder 
Other Than PTSD, to Include Generalized Anxiety Disorder and 
Major Depression; for a Gastrointestinal Disorder, to Include Duodenal 
Ulcer, an Esophageal Stricture, gastritis, and GERD; 
And for Hypertension

The Veteran has contended, in effect, that his claimed disorders the subject of this appeal either developed in service or are otherwise causally related to service. 

In some submitted statements the Veteran also presented theories of secondary service connection, but such theories are groundless where, as here, the Veteran is not service connected for any disabilities. 38 C.F.R. § 3.310 (2012). Hence, no such theory of entitlement will be considered further in this decision. 

The Veteran's service treatment records fail to reveal findings or treatment for a mental disorder or hypertension. A January 1955 treatment notes that the Veteran complained of a sick feeling in his stomach for the past several weeks. An impression was "[rule out] peptic ulcer versus stomach." 

There is some question in the record as to whether service treatment records were lost, but the RO made appropriate inquiries and determined that no additional service treatment records were available, so that additional search would be futile. The Veteran's service separation examination in January 1955 also failed to identify any gastrointestinal or cardiovascular disease to include hypertension, with a blood pressure reading of 130/70, though it did identify an emotional instability reaction. 

The Veteran had contended that he was hospitalized for a psychiatric disorder in service at the Ladd Air Force Base. However, the RO in October 2009 requested searches for service records of in-service hospitalization and mental health treatment as reported by the Veteran, with none found. An official response received in February 2010 informed that records of treatment at the Ladd Air Force Base or for mental health treatment in 1954 or 1955, were sought with none found. The response further informed that to the extent any such records had been retained they would have been destroyed in the 1973 fire and cannot be reconstructed. 

In a September 2009 VA Form 9 the Veteran contended that he had been treated in 1957 and 1958 at the VA Medical Center (VAMC) in Chicago, Illinois, for a gastrointestinal bleed. However, a search for such records in January 2010 produced none, as reported by the VAMC in Memphis, Tennessee, where the Veteran's treatment records were then held. The search report informed that there were no records of the Veteran having received VA care at the Chicago VAMC in 1957 or 1958.

The Veteran has contended in his May 2010 VA Form 9 that he was taking medication to treat hypertension in about October 1954. However, as noted by the July 2012 VA examiner, as discussed infra, treatment records reflect no finding of hypertension prior to 1983. 

 A VA treatment record from West Side Hospital in Chicago, Illinois, dated in July 1960, notes that the Veteran was then seen for a duodenal ulcer.

From May 1980 to August 1980 the Veteran underwent VA hospitalization for diagnosed restrictive esophagitis, with esophageal dilation and gastrostomy and lesser sac drainage. The Veteran was noted to have reportedly imbibed one swallow of what he had thought was sour wine in April 1980, three weeks prior to admission, and had since that time had difficulty with swallowing and inability to eat solid foods. (Subsequent records identify the imbibed substance as lye.) He was treated with multiple esophageal dilatations. Also noted was a history of consuming a pint of whisky and a six-pack of beer every day for the prior 15 years. He was noted to be living alone in a hotel, and to work in a warehouse in shipping and receiving. Neurological examination upon that hospitalization was normal. Upon an exploratory laparotomy and gastrostomy a lesser sac abscess was found and 500 cc of purulent material was drained. A Stamm gastrostomy was performed. 

Records from the 1980 hospitalization reflect a diagnosis of hypertension and the Veteran's assertions of maintaining medication management, but with such maintenance questioned by hospital staff.

In December 1980 the Veteran submitted a VA claim for benefits for restrictive esophagitis. This was treated as a claim for nonservice connected pension, which was denied by a February 1981 RO decision determining that the Veteran's alimentary disorders including esophageal stricture and duodenal ulcer did not preclude employment. 

Upon an August 1981 VA examination to address alimentary disorders following the Veteran's appeal of the February 1981 RO decision, an upper gastrointestinal (GI) series revealed normal stomach, duodenum, and proximal small bowel without deformity, without scars, without active peptic ulcer niche, and without obstruction. It was noted that the Veteran currently was treated with monthly dilatation of the esophagus. Multiple long streaks were identified upon barium swallow suggesting fistulous tracts within the walls of the esophagus, though without obstruction. The examiner also assessed exogenous obesity and ancient duodenal ulcer, as noted by history within claims file records. 

Upon a neuropsychiatric examination in August 1981 associated with the alimentary disorders benefits examination, the Veteran reported that he had been unemployed since April 1980 due to his physical condition. He reported currently drinking beer but not to excess, and not consuming whisky. He also reported being nervous since May 1980. He complained of being frequently tense, restless, and irritable, with difficulty sleeping. He also complained that since his release from hospitalization in August 1980 he had blackout spells or feeling dizzy approximately twice weekly, without losing consciousness but causing him to try to sit down or grasp hold of something. He reported that these spells occurred when he stood up from seated position, and when he raised his head to look up. 

The August 1981 neuropsychiatric examiner noted the Veteran's denial of being 'mixed up in his mind,' though the Veteran did complain of difficulty concentrating. The examiner found thought processes reasonably intact, though with poor remote and recent memory. Other adverse psychiatric signs or symptoms were not found, and judgment was good. The examiner assessed a generalized anxiety disorder. 

An endoscopy performed in June 1983 was read as normal. 

VA examinations for compensation purposes were conducted in July 1983 to address gastrointestinal symptoms and a complained-of nervous condition. The examining internist noted that the Veteran had good nutrition despite reportedly eating very little, and noted that the Veteran was somewhat overweight. The examiner reported negative findings for disability with the exception of surgical scars, and characterized the Veteran's complaints as nebulous. The examiner noted current status included further dilations for the esophagus, some dysphagia with solid food, and pyrosis relieved by Maalox. The examiner assessed that the pyrosis was probably gastroesophageal reflux. A history was noted of arterial hypertension, with self-reported daily medication management questioned, and borderline blood pressure assessed. The examiner noted that no organic heart disease was found, and anemia was also not present. 

Upon VA psychiatric examination for compensation purposes in July 1983, the examiner noted past records which included prior diagnosis of generalized anxiety disorder in August 1981. The Veteran asserted that he lived alone, had no friends, did not go to the movies or other social events, did not go out with women, and preferred to be by himself. He asserted that crowds and noises tended to upset him. He denied use of alcohol or illicit drugs. He continued to assert that he had been nervous since May 1980, and being frequently tense, restless, and irritable. He also asserted difficulty sleeping. He also provided physical complaints beyond his alimentary canal symptoms, including cramps and aching in both legs, asserting that he had poor circulation. 

The July 1983 VA psychiatric examiner noted that the Veteran denied confusion of mind, asserting that he could think clearly, though he complained of difficulty concentrating. The Veteran reported feeling depressed frequently for the past two years, with thoughts of suicide two years ago. He reported feeling dizzy intermittently for the past two years, but denied blackout spells. He also reported feelings of insecurity. Psychiatric findings were generally negative except for poor recent and remote memory. The examiner diagnosed generalized anxiety disorder, as well as peripheral neuropathy of undetermined etiology. 

Upon a February 1988 VA examination for compensation purposes, again in furtherance of a pension claim, pertinent physical findings including of alimentary canal symptoms were substantially similar to those upon VA examination in July 1983. A separate psychiatric evaluation was not conducted. 

Upon an August 1993 VA examination for compensation purposes, hypertension was noted to be present, diagnosed as moderate hypertension, not controlled by medication. The Veteran was also noted to have previously been diagnosed with diabetes mellitus, though without any recent hyperglycemic or hypoglycemic episodes, reportedly controlled by diet alone. Similar physical findings were also made upon VA examination for compensation purposes in July 1997. That examiner noted that the Veteran currently had very few symptoms related to his gastroesophageal stricture. An upper gastrointestinal examination was noted to reveal no gastritis, ulcer, or hiatal hernia. 

Upon VA psychiatric examination for compensation purposes in August 1997, a history was noted of the Veteran being raised primarily by his mother, who was a domestic worker, with his father an alcoholic who was physically violent with his children but was mostly absent. The Veteran reportedly completed education only to the seventh grade, and was a slow learner. The Veteran reported having received multiple Article 15s in service, but being unclear what they were. The examiner noted that there was no history of Courts Martial. The examiner also noted that the Veteran received no treatment for psychological or emotional problems either in service or within the first year following service. However, the examiner also noted that the Veteran was a poor historian and could only provide a sketchy history of his years following service, working as an itinerant laborer, and drinking heavily for a number of years though having ceased drinking "some time ago." The Veteran also reported that when he was a young man he often got into fights in bars, with a history of being jailed frequently in several cities for public drunkenness, assault, and drunk and disorderly conduct. He could not provide specifics about any of these incidents. He reported a history of a hospitalization in Illinois at some point for some sort of breakdown, but he could not state the nature of the breakdown or treatment beyond his assertion that he was hospitalized. The Veteran added that he tended to live by himself, not get along well with others, and to have difficulty trusting others. He also reported that he did not enjoy television or reading, though he liked to ride a bicycle at times. 

Upon the psychiatric examination, the examiner noted that the Veteran was unable to answer most questions about his history and tended to be vague when answering, that he made only furtive eye contact, and that he volunteered little information. He reported that he tended to be depressed most days though he tried not to be, and that he was currently in a bad mood due to his arthritis. The examiner noted that the Veteran had severe deficits in cognitive functioning, including in particular severe immediate and short term memory impairment. He also displayed impairment in concentration and limited fund of knowledge. The Veteran's judgment and insight were found assessed as poor. An MMPI was administered by tape recorder due to inability to read, and the results were found invalid due to over-reporting of symptoms. The examiner judged the Veteran to have severe memory impairment and to be incompetent to handle his affairs. The examiner further assessed that the Veteran apparently had dementia, likely associated with past alcohol abuse, as well as likely a premorbid borderline intelligence. The examiner assessed severe social and industrial impairment, and assigned a Global Assessment of Functioning (GAF) Scale score of 31. 

Upon a VA psychiatric examination in October 1999, the Veteran's presentation was markedly different. He was talkative and with appropriate affect. He denied difficulties with depression, and reported ceasing alcohol consumption in 1984. He reported having a pretty good family growing up, with no history of psychiatric problems. He reported problems in school, particularly with mathematics. He reported having seen a psychiatrist while he was in service, but not recalling what his diagnosis was. He reported that post service he had different jobs and different relationships with girlfriends. He asserted that he had been taking care of his financial affairs, that he lived in a house that he owns, and that he never got into any financial problems. The examiner noted that the Veteran had some difficulties with short-term memory, and some problems with mathematical calculation. However, the examiner found affect appropriate and mood euthymic. The examiner also found no evidence of delusions or hallucinations. The examiner found no impairment in long-term memory and good fund of knowledge. The examiner also found the Veteran to demonstrate fairly good judgment. The examiner assigned a GAF Scale score of 60 to 65. 

The Board notes that the Veteran's self-reported history and current circumstances upon the October 1999 VA examination appears to have been motivated by the Veteran's desire to establish himself as competent to handle his own affairs. (The Board discusses this further infra.) Past self-reports of an alcoholic and violent and largely absent father were not reported, and he denied a history which he had previously reported of difficulties with depression and suicidal ideation. However, the Veteran's demonstrated cognitive competencies upon that October 1999 examination raise significant questions as to the validity of past demonstrated deficiencies, such as in memory, fund of knowledge, and judgment, and past assessment of dementia. 

In an August 2008 statement the Veteran asserted that while in service he was admitted to a hospital, but that he could not remember more than that. 

VA treatment records in recent years include treatment for gastroesophageal reflux as well as hypertension, but provide no evidence supportive of etiology related to service. 

Upon a VA psychiatric examination for compensation purposes in June 2012, the examiner noted that the Veteran had in the past been variously diagnosed with generalized anxiety disorder, dementia secondary to alcohol abuse, and mathematics disorder. However, the examiner concluded that the Veteran does not now suffer from any psychiatric disorder (Axis I disorder). At the examination, the examiner noted that the Veteran was a poor historian, providing little detailed information or dates. The examiner noted that the Veteran reported mental delays as a child, his father being substantially absent, and growing up poor. He acknowledged that his niece brought him to the examination and provided some help on occasion. He reported currently living alone in an apartment in a facility which he described as for persons with disabilities who were capable of independent functioning. He reported cooking for himself, attending to his own needs, and walking for exercise. The Veteran described himself as having learning difficulties, which resulted in his being unable to hold jobs. He asserted that he should not have been discharged from service due to unsuitability, but rather should have been discharged due to "mental retardation," based on his difficulty learning tasks required of him in service. The Veteran again asserted that he was seen by a psychiatrist in service, and that subsequently he had been treated as an in-patient in Chicago. He could not, however, identify a mental problem for which he had been treated. The examiner noted that in contrast to his current assertions, at an August 1981 VA psychiatric examination for compensation purposes he had denied past mental health treatment. 

The June 2012 VA examiner noted some past treatments for possible mental disorder, including a February 2006 referral for "dementia and depression." However, the June 2012 examiner found no record of the Veteran being followed in recent years for a mental disorder. The examiner noted that the Veteran was suspected to have borderline intellectual functioning and some learning disabilities, but concluded that the Veteran had no Axis I, or psychiatric, disorders. 

Having carefully reviewed the evidence presented, the Board believes that the weight of the evidence is to the effect that the Veteran does not now suffer for a psychiatric disorder and has not had one for the entire claim period beginning from the August 2008 date of receipt of the current claim for service connection for a psychiatric disorder. As the June 2012 examiner observed, while past diagnoses are part of the historical record, a psychiatric disorder has neither been diagnosed or treated in recent years. 

The past VA psychiatric examinations in August 1997 and October 1999 are notably in conflict, but the weight of the evidence appears to inform that at the time of the August 1997 examination the Veteran was motivated to present mental impairment in support of a VA nonservice-connected pension claim, while at the October 1999 examination the Veteran was motivated to present himself as competent to handle his own affairs. Between those examinations the Veteran was found by an April 1998 RO rating action to be entitled to nonservice-connected pension and special monthly compensation based on housebound status, due to severe mental impairment, while by a July 1998 RO rating action he was found not competent to handle his own affairs. The Veteran challenged this VA finding of incompetence, and had his competency restored by a June 2000 rating action, ostensibly based on the October 1999 examination findings. His entitlement to special monthly pension was terminated by a September 2000 rating action, also based on the showing of greater capacities upon the October 1999 examination. 

As discussed supra, the inconsistent statements of symptoms and history provided by the Veteran between the August 1997 and October 1999 examinations support a conclusion that the Veteran's reports of history and demonstrations of capacity upon examinations between those examinations are not credible, as they appear to have been substantially based on motivation for secondary gains - for pension benefits in the first examination and for competency in the second. Caluza. The Veteran's current assertions of mental disability are not supported by credible evidence, with the current examination in June 2012 providing competent and credible evidence against such a disability, and with prior findings of mental disorders essentially to be afforded little weight as based on inaccurate or unreliable presentations by the Veteran. A medical opinion based on an inaccurate factual premise is not probative. Reonal v. Brown, 5 Vet. App. 458, 461 (1993). 

Recently obtained medical records are consistent with the conclusions of the most recent VA examiner, in that they fail show treatment for any current chronic psychiatric disorder. While an April 2011 VA treatment record includes an anxiety state on the Veteran's problem list, this appears related to the bowel obstruction for which he was then being treated. 

The Board finds the preponderance of the competent and credible evidence against the presence of current psychiatric disability beginning at least from the date of receipt of claim for service connection in August 2008. Hence, service connection for a psychiatric disorder is not warranted. 38 C.F.R. § 3.303. 

The Veteran was also afforded a VA gastrointestinal examination for compensation purposes in July 2012. That examiner provided diagnoses of gastroesophageal reflux disease (GERD) first diagnosed in July 2012, esophageal stricture first diagnosed in 1980, esophageal perforation first diagnosed in 1980, and esophageal dysmotility first diagnosed in July 2012. The examiner noted the Veteran's history of consuming lye in the late 1970s and developing dysphagia as a result, being subsequently diagnosed and treated for esophageal stricture in 1980, being treated then with dilatations, and developing an esophageal perforation also in 1980. The examiner also noted a prior history of heavy alcohol use. The Veteran's current symptoms included dysphagia, pyrosis, and reflux. 

The July 2012 VA gastrointestinal examiner reviewed findings of upper gastrointestinal, small bowel, and KUB (kidney, ureters, and bladder) examinations performed in July 2012, revealing no current esophageal stricture. However, on the bases of these examinations and the Veteran's history, the examiner assessed a small hiatal hernia, esophageal dysmotility, gastroesophageal reflux with poor clearance, and status post esophageal perforation with current deformity. 

Upon a further VA gastrointestinal examination for compensation purposes also in July 2012, the examiner note the absence of service treatment records for a gastrointestinal disorder but a service separation physical examination noting a nervous stomach without further gastrointestinal findings. The examiner noted that the Veteran reportedly was historically diagnosed with an ulcer in 1958 related to heavy drinking at that time, that he was treated in 1980 for esophageal stricture and complications due to lye ingestion, and that subsequent evaluations in 1981 and 1983 were negative for stomach conditions except heartburn, for which the Veteran was treated with omeprazole. The examiner assessed that the Veteran did not currently have a stomach or duodenal disorder, and the Veteran's esophageal conditions were not manifested until subsequent to his ingestion of lye some 25 years following service. The examiner further noted that symptoms of the Veteran's small hiatal hernia, esophageal dysmotility, and reflux were not shown until 2006. The examiner accordingly concluded that it was not at least as likely as not that any of these alimentary canal disorders were incurred in service or caused by an event, injury, or disease in service. 

Subsequently obtained treatment records reveal that the Veteran was treated in 2011 for a small bowel obstruction, with laparotomy and lysis of adhesions. These records fail to reflect any current disorder associated with the Veteran's service. 

The Board finds that the weight of the evidence of record is in accord with the findings and conclusions of the July 2012 examiners to the effect that the Veteran's claimed duodenal ulcer, esophageal stricture, GERD, and chronic gastritis did not develop until years following service and were not otherwise causally related to service. The Veteran has not presented credible assertions to the contrary. As discussed supra, based on the Veteran's history of unreliable and contradictory psychiatric presentations upon examinations in 1997 and 1999, the Board regards the Veteran's assertions in support of his claims to be of little credibility. Caluza. As the July 2012 examiner concluded, the Veteran did not have a current stomach or duodenal disorder, and neither are these disorders shown by treatment evaluation or endoscopy in recent years. The weight of the evidence is thus against the Veteran having such a disorder of the stomach or duodenum from the date of claim in August 2008 up to the present. For the esophageal and reflux disorders which were shown to be present upon July 2012 examination and associated endoscopy, these were not supported by credible evidence to have become manifested until decades post service, beginning at the earliest from the time of the Veteran's ingestion of lye in the late 1970s. Hence, with the preponderance of competent and credible evidence against the claims, either based on no current disability or based on no link to service and no continuity of symptomatology from service, service connection for duodenal ulcer, esophageal stricture, GERD, or chronic gastritis is not warranted. 38 C.F.R. § 3.303. 

The Veteran was also afforded a VA examination for compensation purposes in July 2012 addressing his claimed hypertension. The examiner noted that there was no evidence of hypertension in service or post service until 1983. On that basis the examiner opined that it was not at least as likely as not that the Veteran's hypertension was incurred in service or was caused by an event, injury, or disease in service. 

The Veteran has provided no credible evidence to support the development of hypertension in service or for years post service. To the extent the Veteran may have asserted service origin for his claimed hypertension, the Board finds any such assertion not to be credible, both because it is not supported by the objective evidence of record, and because, as discussed supra, based on the Veteran's history of psychiatric presentations upon examinations in 1997 and 1999, the Board regards the Veteran's assertions in support of his claims to be of little credibility. Caluza.

With the preponderance of competent and credible evidence against hypertension having developed in service or otherwise being causally related to service, direct service connection for hypertension is not warranted. 38 C.F.R. § 3.303. In the absence of credible evidence of hypertension being present to a disabling degree within the first post-service year, service connection for hypertension on a first-year-post-service presumptive basis is also not warranted. 38 C.F.R. §§ 3.307, 3.309. 

In this case, because some service records may have been destroyed by fire, VA regulations provide that service connection may be shown through other evidence. Smith v. Derwinski, 2 Vet. App. 147 (1992); 38 C.F.R. § 3.303(a) (2012). This evidence may be private medical records showing treatment of the claimed disability, fellow service personnel statements, personal testimony, etcetera. The evidence may also be statements provided by accredited military experts. Additionally, where service medical records are presumed destroyed, the Board's obligation to explain its findings and to consider the benefit of the doubt rule is heightened. O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). The Board finds that it has fulfilled these responsibilities. 

The Board has considered its obligations with regard to potentially lost service records including consideration of alternative evidence and a heightened duty consider the benefit of doubt, but the Board does not in this case find alternative evidence such as would support the Veteran's claims the subject of this appeal. The Board also finds that the weight of the evidence is significantly against each of the claims on appeal, and hence even more careful consideration of the benefit of the doubt rule does not ultimately further the claims. Because the preponderance of the evidence is against the claims the subject of the present appeal, the benefit of the 
doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for an acquired psychiatric disorder other than PTSD is denied. 

Service connection for a gastrointestinal disorder, to include a duodenal ulcer, an esophageal stricture, gastritis, and GERD, is denied.

Service connection for hypertension is denied. 


____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


